Citation Nr: 0301344	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  96-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colonic polyps, 
to include colon cancer, in postoperative status.  

2.  Entitlement to service connection for prostate cancer 
in postoperative status.  

(The issue of entitlement to an increased rating for 
mitral valve prolapse, coronary artery disease, and 
somatoform pain disorder manifested by atypical chest pain 
will be the subject of a later decision).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to March 
1981.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from an April 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  The veteran subsequently moved to the 
jurisdiction of the St. Petersburg, Florida RO.  

The Board is undertaking additional development on the 
issue of entitlement to an increased rating for mitral 
valve prolapse, coronary artery disease, and somatoform 
pain disorder manifested by atypical chest pain pursuant 
to authority granted under 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  Colon polyps were first manifested more than a year 
following active service, and colon cancer was first 
manifested by a malignant polyp more than 10 years 
following active service; colon polyps are not shown to be 
related to any inservice disease or injury.  

2.  Prostate cancer, now in postoperative status, was 
first manifested many years following separation and was 
not shown to have resulted from any inservice disease or 
injury.  



CONCLUSIONS OF LAW

1.  Colon polyps, to include a malignant polyp, was not 
incurred in or aggravated by active service, nor may colon 
cancer that was manifested by a malignant polyp be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3,307, 3.309 (2002).  

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3,307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease or injury diagnosed after discharge, when 
all of the evidence establishes that the disease or injury 
was incurred in service.  See 38 C.F.R. § 3.303(d).  Where 
a veteran served for 90 days in active service after World 
War II, and a malignant tumor develops to a degree of 10 
percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease 
in service.

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The veteran is competent to report that on which he has 
personal knowledge, but the record does not show that he 
has the necessary medical training and/or expertise to 
diagnose a medical condition.  Consequently, these 
statements do not qualify as material evidence and are 
insufficient to reopen the claim.  See Layno v.  Brown, 
6 Vet. App. 465, 470 (1994).; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Additionally, the veteran does not 
contend that he served either in combat or in Vietnam.

A.  Colonic Polyps & Cancer

The service medical records show no complaints, findings 
or diagnoses of colonic polyps.  While the veteran 
contends that colon polyps were found and excised during 
hospitalization in 1980, the available medical records of 
1980 hospitalization show that the rectal examination was 
normal.  There were no inservice complaints, findings or 
diagnosis of colon polyps.

On a general VA physical examination in August 1983, the 
digestive system was normal.  

VA hospital records dated in March and April 1985 show 
that a stool examination was positive for blood.  A small 
sessile polyp of the descending colon was then detected by 
barium enema and surgically excised (polypectomy).  A 
March 1988 barium enema revealed a pedunculated polyp of 
the descending colon for which a polypectomy was 
performed.  

In May 1993, Alan G. Sunshine, M.D., reported that a 
flexible sigmoidoscopy revealed a cluster of hyperplastic 
polyps at 25 centimeters.  

Emory Hospital records show that the veteran had a 
polypectomy for a polyp in the ascending colon in December 
1994.  A right hemicolectomy was then performed due to 
biopsy findings of malignancy in the polyp.  

During a personal hearing at the RO in May 1996, the 
veteran testified that he was hospitalized during active 
service in 1980, and that polyps were detected and excised 
from his colon.  

VA clinical records dated from March 1998 to August 2002 
show work-ups for colonic polyps and that the veteran was 
being following due to previous colon cancer.  However, 
these records do not contain a medical indication or 
opinion, that colonic polyps or colon cancer is related or 
was present during active service.  

The veteran is competent to report that of which he has 
personal knowledge.  See Layno, 6 Vet. App. at 470.  The 
veteran is not, however, competent to provide a medical 
opinion, as there is no evidence of record that the 
veteran has specialized medical knowledge or is competent 
to offer medical opinion as to cause or etiology of the 
claimed disabilities.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The evidence does not support the veteran's statement that 
he had colon polyps during service as the first medical 
evidence of colon polyps was in 1985, more than 3 years 
after service.  Colon cancer was first diagnosed in 1994, 
more than 10 years after service.  Since there was no sign 
or symptom of colon polyps or colon cancer during or until 
more than a year following active service, and there is no 
medical evidence that either colon polyps or colon cancer 
resulted from inservice disease. 
Moreover, the record does not contain a medical opinion 
relating the veteran's colon polyps or his colon cancer to 
his service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Thus, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for colon polyps to include colon cancer.  
Accordingly, this claim is denied.

B. Prostate Cancer

Service medical records show that the veteran was treated 
for prostatitis.  An August 1980 medical board examination 
showed that the prostate was normal.  

VA clinical records, dated in October 1981, show that the 
veteran had a small, normal prostate.  An August 1983 VA 
examination report revealed that the prostate was normal.  

The veteran was hospitalized by VA in March and April 1985 
for abdominal pain, dysuria and scrotal pain.  A mass 
above the right prostate was revealed.  Stool was guaiac 
positive for blood.  An umbilical hernia was repaired and 
a right seminal vesicle cyst was excised.  The prostate 
was not shown to have been involved.  

On a January 1987 VA examination in January 1987, the 
prostate was normal.  On a VA cystoscopy in June 1989 for 
complaints of testicular pain and decreased urinary 
stream, the prostate was without masses, occlusive and 
described as doughy.  

Prostate cancer was confirmed by biopsy by VA in July 
1994.  

On a February 1995 VA examination, the veteran reportedly 
was receiving antibiotics for a prostate infection.  The 
history of prostate cancer was noted but no surgical 
treatment had been done.  The prostate was found to be 
smooth without nodules, bogginess or tenderness on 
examination.  A prostate specific antigen test was 
performed and found to be consistent with prostate cancer.  

At a May 1996 personal hearing, the veteran testified that 
he felt that inservice prostatitis and the development of 
prostate cancer were related.  He testified that inservice 
prostate infections could have contributed to prostate 
cancer.  

In December 1995, Sam D. Graham, Jr., M.D., reported that 
the veteran had undergone a radical perineal prostatectomy 
and had had a long-standing history of prostatitis prior 
to the diagnosis of prostate cancer.  

VA clinical records dated from March 1998 to August 2002 
do not contain any medical opinion that post-service 
prostate cancer was predisposed by any prostatic 
abnormality, to include prostatitis, during active 
service.  

While the veteran was treated for prostatitis during 
active service, his last examination of record during 
active service, in August 1980, showed that prostatitis 
had resolved, as he had a normal prostate examination.  
Likewise, prostate examinations following active service, 
from October 1981 to June 1989 showed an essentially 
normal prostate.  Thus, the Board finds that the veteran's 
prostatitis during service was acute and transitory and 
resolved with treatment.  Prostate cancer was not detected 
until July 1994, more than 13 years following active 
service.  Dr. Graham's report does not draw any causality 
between prostatitis and prostate cancer in the veteran, 
and provides no basis for inservice manifestations of 
prostatitis as a potential cause of later developing 
prostate cancer.  There is no indication that Dr. Graham 
reviewed the entire claims folder.  The Court of Appeals 
for Veterans Claims has determined that the history that 
the veteran provided does not transform that history into 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

As noted above, the veteran is competent to report that of 
which he has personal knowledge.  See Layno, 6 Vet. App. 
at 470.  The veteran is not, however, competent to provide 
a medical opinion, as there is no evidence of record that 
the veteran has specialized medical knowledge or is 
competent to offer medical opinion as to cause or etiology 
of the claimed disabilities.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.

The first medical evidence of prostate cancer was in 1994, 
more than 13 years after service.  Moreover, the record 
does not contain a medical opinion indicating that the 
veteran's prostate cancer was related to his service to 
include his prostatitis therein.  See Tirpak, 2 Vet. App. 
at 611.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for prostate cancer.  Accordingly, this claim 
is denied.


II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1)); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA notified the 
claimant by letter dated in May 1995, with a copy of the 
April 1995 rating decision, of the evidence and the 
criteria that were utilized to deny entitlement to service 
connection for colon polyps and prostate cancer.  The 
specific evidence considered and applicable legal and 
regulatory criteria were reiterated in the Statement of 
the Case sent in December 1995.  He was advised of his 
appellate rights, to include the right to a hearing.  

During his personal hearing, he was specifically advised 
that he needed to submit medical opinion evidence of the 
claimed causality between inservice prostatitis and 
postservice prostate cancer, and medical evidence of 
claimed findings and treatment of colon polyps during 
active service.  The veteran was sent a copy of the 
January 1997 hearing officer's decision which updated 
additional evidence that was received and considered, to 
include Dr. Graham's December 1995 report, service medical 
records, VA clinical reports in June 1996, and the May 
1996 hearing transcript.  He was advised that he had 60 
days to submit more evidence.  In August 2001, the RO sent 
the veteran a VCAA letter wherein he was informed of what 
medical evidence means, the need for him to provide enough 
information as to names and addresses of treating 
physicians, his responsibility to make sure the necessary 
records are received by the RO, the available of RO 
assistance in providing medical examinations and getting 
medical opinions, what the evidence had to show in order 
to grant service connection meaning the evidentiary 
requirements for direct and presumptive service connection 
and what evidence, such as service medical records, that 
the RO would get, if necessary, specific information and 
evidence that was still needed by the RO, the available of 
release forms for the RO to obtain any needed evidence 
that the veteran indicated, where the veteran should sent 
any helpful evidence he had, and the opportunity he had to 
inform RO of any evidence that he wanted the RO to obtain.  

In August 2002, the RO again informed the veteran of his 
opportunity to submit additional evidence or to have the 
RO obtain it.  In August 2002, he was sent a Supplemental 
Statement of the Case that informed him of additional 
evidence that had been considered from the New York Health 
Care System dated from April 1993 to November 2000 and 
from VA dated from January 2001 to August 2002.  The duty 
to notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  

Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify 
of inability to obtain records does not arise in this 
case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  Thus, VA's duty to assist has been fulfilled. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending 
of VA's resources is not warranted.  


ORDER

Service connection for colon polyps, to include colon 
cancer, in postoperative status is denied.  Service 
connection for prostate cancer in postoperative status is 
denied.  



		
	CHERYL L. MASON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

